
	
		I
		111th CONGRESS
		1st Session
		H. R. 1301
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2009
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  180-day period for completion of a like-kind exchange in the case of the
		  bankruptcy of a qualified intermediary or an exchange accommodation
		  titleholder.
	
	
		1.Suspension of 180-day period
			 for certain like-kind exchanges involving bankruptcy of applicable exchange
			 facilitator
			(a)In
			 generalSubsection (a) of
			 section 1031 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(4)Special rule for
				like-kind exchanges involving bankruptcy of applicable exchange
				facilitators
						(A)In
				generalIn the case of any property—
							(i)which is
				identified to be received in the exchange, and
							(ii)which may not be received on any day solely
				by reason of an applicable exchange facilitator being a debtor in a title 11 or
				similar case (as defined in section 368(a)(3)(A)),
							such
				day shall not be taken into account for purposes of paragraph (3)(B), and
				clause (ii) thereof shall not apply with respect to such property.(B)Applicable
				exchange facilitatorFor purposes of this paragraph, the term
				applicable exchange facilitator means any person who holds
				property, or proceeds from the transfer of property, for the benefit of the
				taxpayer to facilitate an exchange which is intended to be within the
				provisions of this
				subsection.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to transfers
			 in taxable years ending after the date of the enactment of this Act.
			
